Case: 19-60608     Document: 00515737191         Page: 1     Date Filed: 02/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 19-60608                      February 8, 2021
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   Jaswinder Singh,

                                                                       Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 586 489


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Jaswinder Singh petitions for review of a decision of the Board of
   Immigration Appeals (BIA). The BIA dismissed an appeal from an order of
   the immigration judge (IJ) denying withholding of removal and relief under
   the Convention Against Torture (CAT). Singh contends that the BIA erred


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60608      Document: 00515737191          Page: 2   Date Filed: 02/08/2021




                                    No. 19-60608


   in upholding the IJ’s adverse credibility determination, denying withholding
   of removal, and denying relief under the CAT. For the reasons set forth
   below, we deny the petition for review.
          Credibility determinations are factual findings that are reviewed for
   substantial evidence. See Wang, 569 F.3d at 536-40. Thus, they must (1) be
   based on the evidence presented and (2) be substantially reasonable. Sharma
   v. Holder, 729 F.3d 407, 411 (5th Cir. 2013). Under the substantial evidence
   standard, this court may not reverse an immigration court’s factual findings
   unless the evidence “compels” such a reversal—i.e., the evidence must be
   “so compelling that no reasonable factfinder could conclude against it.” Id.
   at 536-37; see 8 U.S.C. § 1252(b)(4)(B). The IJ and the BIA “may rely on any
   inconsistency or omission in making an adverse credibility determination as
   long as the totality of the circumstances establishes that an asylum applicant
   is not credible.” Wang, 569 F.3d at 538-39 (internal quotation marks and
   citation omitted).
          Singh argues that the record evidences a consistent basis for relief
   throughout, thus demonstrating his credibility. Construing Singh’s pro se
   brief liberally, see Morrow v. FBI, 2 F.3d 642, 643 n.2 (5th Cir. 1993), he has
   raised sufficient arguments for review of the adverse credibility
   determination. The Government’s argument that Singh waived review of
   the adverse credibility determination lacks merit.
          The IJ based his determination on Singh’s testimony at the merits
   hearing, Singh’s prior statements, and the evidence Singh submitted in
   support of his application. Several specific inconsistencies between Singh’s
   prior statements, testimony at the hearing, and evidence presented were
   identified. These specific and cogent reasons derived from the record
   support the IJ’s conclusions. The IJ’s credibility determination is based on
   the evidence presented and is substantially reasonable. In view of the




                                         2
Case: 19-60608      Document: 00515737191          Page: 3   Date Filed: 02/08/2021




                                    No. 19-60608


   foregoing, Singh fails to show that the agency’s adverse credibility
   determination is erroneous. Without credible evidence, the IJ had no basis
   upon which to grant withholding of removal. See Chun v. I.N.S., 40 F.3d 76,
   79 (5th Cir. 1994).
          Even if Singh was a credible witness, withholding of removal would
   still not have been proper. To establish a claim for withholding of removal,
   an applicant must show that “it is more likely than not” that his life or
   freedom would be threatened by persecution on account of one of the five
   categories mentioned under asylum—race, religion, nationality, membership
   in a particular social group, or political opinion.            See 8 U.S.C.
   § 1231(b)(3)(A); 8 C.F.R. § 208.16(b)(1); Efe v. Ashcroft, 293 F.3d 899, 906
   (5th Cir. 2002). If the persecution feared is not motivated by one of the
   statutory grounds, the alien is ineligible for withholding of removal even if
   the threat of persecution or harassment is credible. See Majd v. Gonzales, 446
F.3d 590, 596-97 (5th Cir. 2006). Although Singh has consistently alleged
   that he is in danger due to an outstanding debt, he has not established that it
   is more likely than not that he would be persecuted on account of one of the
   statutory grounds if he returned to India.
          Singh is also not entitled to relief under the CAT. “To secure relief
   under CAT, an alien does not need to show persecution based on one of the
   five protected characteristics for claims of asylum and withholding of
   removal.” Mwembie v. Gonzales, 443 F.3d 405, 415 (5th Cir. 2006). Rather,
   a claim for protection under the CAT requires the alien to show “that it is
   more likely than not that he or she would be tortured if removed to the
   proposed country of removal.” 8 C.F.R. § 208.16(c)(2); see Efe, 293 F.3d at
   907.   Accordingly, a CAT claim requires an analysis separate from a
   withholding of removal claim. Efe, 293 F.3d at 906.




                                         3
Case: 19-60608        Document: 00515737191        Page: 4   Date Filed: 02/08/2021




                                    No. 19-60608


          Singh’s CAT claim is based on the same factual premise as his
   withholding claim. Accordingly, Singh’s ability to access relief under the
   CAT rests on the credibility of Singh’s assertions that he would be tortured
   by the Badal party if he were to return to India. See Dayo v. Holder, 687 F.3d
653, 659 (5th Cir. 2012) (“because the same lack of evidence means that Dayo
   cannot show he will be tortured, he is not entitled to relief under the CAT.”).
   Given the IJ's well-founded adverse credibility determination, Singh “has
   not shown the evidence is so compelling that no reasonable fact finder could
   fail to find [him] eligible for CAT relief.” Roy v. Ashcroft, 389 F.3d 132, 140
   (5th Cir. 2004).
          PETITION FOR REVIEW DENIED.




                                         4